Dreyfus Intermediate Municipal Bond Fund, Inc. On June 13, 2013, Dreyfus Intermediate Municipal Bond Fund, Inc. (the "Fund"), purchased 4,400 units of Future Tax Secured Tax-Exempt Subordinate Bonds, Fiscal 2013 Series I issued by the New York City Transitional Finance Authority (CUSIP # 64971Q5U3) (the "Bonds") at a purchase price of $113.488 per Bond including a commission of 0.500% per Bond. The Bonds were purchased from Loop Capital Markets LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members : Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Citigroup Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs & Co. J.P. Morgan Jefferies Loop Capital Markets LLC Morgan Stanley M.R. Beal & Company Oppenheimer & Co., Inc. Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Raymond James Rice Financial Products Company Roosevelt & Cross Incorporated Siebert Brandford Shank & Co., L.L.C. Southwest Securities, Inc. Sterne Agee & Leach, Inc. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, LP U.S. Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 4-5, 2013. These materials include additional information about the terms of the transaction.
